 


114 HR 1875 IH: Filipino Veterans Recognition Act
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1875 
IN THE HOUSE OF REPRESENTATIVES 
 
April 16, 2015 
Mr. Heck of Nevada (for himself, Mrs. Lawrence, Ms. Bordallo, and Mr. Vargas) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To extend the Filipino Veterans Equity Compensation Fund and to direct the Secretary of Veterans Affairs to accept certain documents as proof of service in determining the eligibility of a person to receive amounts from such Fund. 
 
 
1.Short titleThis Act may be cited as the Filipino Veterans Recognition Act. 2.Extension of Filipino Veterans Equity Compensation Fund and proof of eligibility (a)Extended application periodSubsection (c) of section 1002 of the American Recovery and Reinvestment Act of 2009 (division A of Public Law 111–5; 38 U.S.C. 107 note) is amended by adding at the end the following new paragraph: 
 
(3)Extended application periodNotwithstanding paragraph (1), and subject to the availability of amounts made available to the compensation fund before the date of the enactment of this paragraph, the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this paragraph, submits to the Secretary— (A)a claim for benefits under this section; or 
(B)with respect to a person who filed a claim for benefits under this section during the period described in paragraph (1), a new claim or an appeal to such previously filed claim.. (b)ProofSuch section 1002 is further amended by adding at the end the following new subsection: 
 
(m)Use of AGO Form 23 
(1)In generalIn addition to any other documents that the Secretary accepts as proof of service described in subsection (d), the Secretary shall accept as proof of such service an affidavit from the government of the Philippines certifying such service of an eligible individual (AGO Form 23). Such an affidavit shall serve as proof of such service regardless of whether the eligible individual— (A)submits any other document accepted by the Secretary to establish such proof; or 
(B)is included in the Approved Revised Reconstructed Guerilla Roster of 1948, known as the Missouri List. (2)Proof of service only for this sectionThe Secretary may not accept an affidavit described in paragraph (1) as proof of service for any benefit provided under a law administered by the Secretary other than the compensation fund under this section.. 
(c)ConstructionNothing in this section or the amendments made by this section shall be construed as authorizing additional amounts to be appropriated to the Filipino Veterans Equity Compensation Fund established by such section 1002.  